Exhibit 10.3

AWARD AGREEMENT

JUNIPER PHARMACEUTICALS, INC.

2015 LONG-TERM INCENTIVE PLAN

This Award Agreement sets forth the terms and conditions of Shares of Stock
granted pursuant to the provisions of the 2015 Long-Term Incentive Plan (the
“Plan”) of Juniper Pharmaceuticals, Inc. (the “Company”) to the Participant
whose name appears below, for the number of Shares of Common Stock of the
Company set forth below, pursuant to the provisions of the Plan and on the
following express terms and conditions. Capitalized terms not otherwise defined
herein shall have the same meanings as set forth in the Plan.

 

  1. Name and address of Participant to whom the Shares are granted:

[NAME]

[ADDRESS]

 

  2. Number of Shares of Common Stock (“Shares”):

[# SHARES]

 

  3. Purchase price of Shares:

[    ]

 

  4. Date of grant of the Shares:

[    ]

 

  5. Vesting.

5.1 Vesting Schedule. Except as otherwise provided in Section 5.2, the Shares
shall vest pursuant to Schedule 1, attached hereto. Upon any termination of
service of the Participant to the Company, vesting of the Shares shall
immediately cease and any unvested Shares will automatically be canceled.

5.2 Death of the Participant. If, at any time before the Shares granted
hereunder shall have vested as provided in Section 5.1, the Participant shall
die while an employee or director of the Company or an Affiliate, the Shares
immediately shall vest.



--------------------------------------------------------------------------------

  6. Agreement with respect to Tax Payments and Withholding. The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to the Shares issued pursuant to this Award Agreement, including on
account of the vesting of the Shares, shall be the Participant’s responsibility.
By accepting this Award Agreement, the Participant agrees and acknowledges that
the Company promptly will withhold from the Participant’s pay the amount of
taxes the Company is required to withhold upon any vesting of Shares pursuant to
this Award Agreement, and the Participant shall make immediate payment to the
Company in the amount of any tax required to be withheld by the Company in
excess of the Participant’s pay available for such withholding. The Participant
may elect to have such withholding satisfied by (i) electing to have the Company
withhold Shares of Common Stock having a Fair Market Value equal to the amount
of tax to be withheld or (ii) the delivery of irrevocable instructions to a
broker to deliver promptly to the Company an amount equal to the amount required
to be withheld. However in no event will the amount of Shares withheld exceed
the amount necessary to satisfy the required minimum statutory withholding.

 

  7. Restrictions on Transfer. The Shares may not be sold, transferred,
assigned, hypothecated, pledged, encumbered or otherwise disposed of, whether
voluntarily or by operation of law, at any time before they become vested Shares
pursuant to Section 5. Any such purported transfer shall be null and void, and
shall not be recognized by the Company or recorded on its books.

 

  8. Escrow. Any Shares that have not vested pursuant to Section 5, together
with any securities distributed in respect thereof, such as through a stock
split or other recapitalization, shall be held by the Company in escrow until
such Shares shall have vested. The Company promptly shall release vested Shares
from escrow.

 

  9. Plan. The Participant hereby acknowledges receipt of a copy of the Plan as
presently in effect and the Prospectus with respect thereto. All of the terms
and provisions of the Plan are incorporated herein by reference, and this Award
Agreement is subject to those terms and provisions in all respects.

 

  10. No Right to Continued Employment. Neither the Plan nor this Award
Agreement shall confer upon the Participant any right to be retained in any
position, as an Employee, Director or consultant of the Company. Further,
nothing in the Plan or this Award Agreement shall be construed to limit the
discretion of the Company to terminate the Participant at any time, with or
without Cause.

 

  11. No Impact on Other Benefits. The value of the Shares is not part of the
Participant’s normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

 

  12. Board Authority. By accepting this Award Agreement, the Participant agrees
and acknowledges that all decisions and determinations of the Committee shall be
final and binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest in the Shares.



--------------------------------------------------------------------------------

  13. Severability. If any provision of this Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify this Award Agreement or the Shares under any applicable law, such
provision shall be construed or deemed amended to conform to applicable law (or
if such provision cannot be so construed or deemed amended without materially
altering the purpose or intent of this Award Agreement and the grant of the
Shares hereunder, such provision shall be stricken as to such jurisdiction and
the remainder of this Award Agreement and the award shall remain in full force
and effect).

 

  14. Choice of Law. This Award Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving regard to the
conflicts of laws.

 

  15. Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

  16. Complete Agreement. Except as otherwise provided for herein, this Award
Agreement and those agreements and documents expressly referred to herein embody
the complete agreement and understanding among the parties and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way. The terms of this Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant.

 

Participant     Juniper Pharmaceuticals, Inc. By:  

 

    By:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

Schedule 1

The Shares shall vest [    ].